Citation Nr: 1217428	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  10-35 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for quadriplegia, to include as secondary to a service-connected disability.  

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a bilateral ankle disability.  

3.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for disabilities of the right arm and shoulder, and a skin disability.  

4.  Entitlement to an effective date prior to August 31, 1995, for the award of service connection for posttraumatic stress disorder (PTSD).  

5.  Entitlement to an initial rating in excess of 50 percent prior to August 29, 2008, for PTSD.  

6.  Entitlement to a total disability rating prior to August 29, 2008, based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Theodore Jarvi, Attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2007, July 2008, May 2009, and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran had originally requested a personal hearing before a Veterans Law Judge regarding the issues on appeal.  In a December 2011 statement, however, the Veteran withdrew his hearing request.  

The issues of entitlement to service connection for quadriplegia and for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claimed bilateral ankle disabilities did not result from carelessness, negligence, lack of proper skill, error in judgment, or some other instance of fault on the part of VA, nor as a result of an event that was not reasonably foreseeable.

2.  The Veteran's claimed disabilities of the skin, right arm, and right shoulder did not result from carelessness, negligence, lack of proper skill, error in judgment, or some other instance of fault on the part of VA, nor as a result of an event that was not reasonably foreseeable.

3.  Prior to August 29, 2008, the Veteran's PTSD resulted in poor sleep, anxiety, some social isolation, and a depressed mood, but without illogical speech or thought patterns, impaired impulse control, or spatial disorientation.  

4.  The Veteran's service connection claim for PTSD was received on August 31, 1995, and a prior unadjudicated service connection claim for a psychiatric disability is not contained within the record.  


CONCLUSIONS OF LAW

1.  The criteria for establishing compensation benefits under 38 U.S.C.A. § 1151 for bilateral ankle disabilities, claimed to be the result of VA treatment, are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.361-3.363 (2011).  

2.  The criteria for establishing compensation benefits under 38 U.S.C.A. § 1151 for disabilities of the skin, right arm, and right shoulder, claimed to be the result of VA treatment, are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.361-3.363 (2011).  

3.  The criteria for entitlement to a disability rating in excess of 50 percent prior to August 29, 2008, for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.16, 4.130, Diagnostic Code 9411 (2011).  

4.  The criteria for an effective date prior to August 31, 1995, for the grant of service connection for PTSD are not met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.400 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claims, has notified him of the information and evidence necessary to substantiate the claims, and has fully disclosed VA's duties to assist him.  In March 2006, November 2008, and December 2008 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claims on appeal.  Additionally, the March 2006 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, complete notice was also not issued prior to the various adverse determination on appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Nevertheless, VA rectified any timing error in providing notice to the Veteran and subsequently readjudicating his claims on several occasions, most recently in July 2010.  Id.; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

With regard to the initial rating issue, in cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  VA has also attempted to obtain medical records from the Social Security Administration.  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  In a January 2012 response, however, the Social Security Administration stated such records were no longer available.  

The Veteran has also been afforded VA medical examinations and other development on several occasions, most recently in May 2010.  The Board notes that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claims at this time is warranted.  

II.  38 U.S.C.A. § 1151

The Veteran seeks compensation under 38 U.S.C.A. § 1151 for a skin disability and disabilities of the bilateral ankles, right arm, and right shoulder.  38 U.S.C.A. § 1151 provides compensation shall be awarded for a qualifying additional disability or death of a Veteran in the same manner as if such additional disability or death were service connected.  For purposes of this section, a disability or death is a qualifying additional disability or death if it was not the result of the Veteran's willful misconduct and was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran by VA under any law administered by the Secretary, and the proximate cause of the disability or death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151.  

Prior to the initiation of this appeal, 38 C.F.R. § 3.361 was promulgated for claims filed on or after October 1, 1997, to include the present claim, received in March 2003, several years after October 1997.  See 69 Fed. Reg. 46,426 (Aug. 3, 2004) (codified as amended at 38 C.F.R. § 3.361).  

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).  

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).  

Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner, who has primary responsibility for the patient or who will perform the particular procedure or provide the treatment, must explain in language understandable to the patient or surrogate the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  38 C.F.R. § 17.32(c).  

The Veteran alleges these disabilities are the result of use of a motorized wheelchair provided by VA.  He is noted to be a quadriplegic since 1989, when he sustained a spinal cord injury as the result of a diving accident, and has used a motorized wheelchair for a number of years.  In his August 2010 VA Form 9 substantive appeal, the Veteran stated that his motorized wheelchair was improperly set-up by a private company acting on behalf of VA, resulting in pressure ulcers developing in the skin of his buttocks, as well as instability of the chair itself.  This instability caused him to fall out of his wheelchair on several occasions, resulting in bilateral ankle fractures and injuries to his right arm and shoulder.  In support of his claim, the Veteran has submitted several documents, including June 2008 invoices from American Mobility for installation of anti-tip measures, a new seat, and other modifications to his wheelchair.  

Review of the medical evidence indicates that in June 2007, the Veteran sought VA emergency treatment following a fall from his wheelchair.  He stated he was descending a steep walkway when his wheelchair fell forward, resulting in multiple abrasions.  He was treated and released.  Shortly thereafter in July 2007, he was seen for worsening of sores on his buttocks.  He was diagnosed with a decubitus pressure ulcer and hospitalized for treatment of his skin breakdown.  

In December 2007, the Veteran reported that he fell out of his chair the night before while coughing, and suspected injuries to his lower extremities.  He was hospitalized for treatment as an inpatient at a VA medical center.  

December 2007 private treatment records also show that the Veteran was treated at a private hospital for a right shoulder fracture following a fall from his wheelchair.  The examining physician stated the cause of the Veteran's accident was undetermined, but noted that the Veteran had been drinking at the local VFW hall, and fell there.  A right shoulder fracture was diagnosed, and he was provided appropriate medical care.  

After considering the Veteran's allegations and the totality of the record, the Board finds the preponderance of the evidence to be against the award of compensation under 38 U.S.C.A. § 1151 for a skin disability and disabilities of the bilateral ankles, right arm, and right shoulder.  The Board concedes that according to the medical evidence, the Veteran incurred or aggravated disabilities of the bilateral ankles, right arm, and right shoulder as a result of falls from his wheelchair.  The evidence also confirms treatment for a pressure ulcer in 2007, as discussed above, which the Veteran alleges resulted from improper set-up of his wheelchair.  Nevertheless, the Veteran has not presented any competent evidence that these disabilities are the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the Veteran medical care.  

The Board notes that the Veteran has alleged the equipment provided by VA was defective.  In so doing, he is not alleging the provision of a motorized wheelchair by VA, via a private contractor, was itself an act of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault, but that defects in the equipment provided, or its setup, were the cause of his disabilities.  Such an allegation places the Veteran's claim outside the scope of 38 U.S.C.A. § 1151, which is limited to additional disability proximately caused by hospital care or medical or surgical treatment provided by VA.  Here, the alleged defects in the Veteran's motorized wheelchair were incidental to the provision of such a wheelchair by VA; as such, 38 U.S.C.A. § 1151 does not apply.  See Mangham v. Shinseki, 23 Vet. App. 284, 287 (2009) (citing Loving v. Nicholson, 19 Vet. App. 96, 100 (2005)) (injuries coincidental to the provision of VA medical care or treatment are outside the scope of 38 U.S.C.A. § 1151).  

The Veteran has also not submitted evidence establishing a defect in the wheelchair provided by VA, assuming arguendo that VA is liable for any such product defects.  The various medical records concerning the Veteran's fall and his skin ulcers do not reflect defects in the wheelchair itself; on at least one occasion, the Veteran was noted to be drinking before he fell out of his wheelchair, and on another occasion, he was navigating a steep walkway.  Neither occasion suggests a manufacturing defect.  In support of his claim, the Veteran has submitted invoices showing his wheelchair was modified in 2008 with the addition of a new seat and various other safety devices.  This information does not, however, establish that the wheelchair was previously defective; it merely suggests the Veteran's medical care providers determined additional safeguards were required in light of the Veteran's repeated falls.  Therefore, a compensation claim under 38 U.S.C.A. § 1151 for a skin disability and disabilities of the bilateral ankles, right arm, and right shoulder must be denied.  In so deciding, the Board offers no opinion regarding the potential result of any Federal Tort Claims Act claim pending or to be filed by the appellant.  

In conclusion, the preponderance of the evidence is against the award of compensation under the provisions of 38 U.S.C.A. § 1151 for a skin disability and disabilities of the bilateral ankles, right arm, and right shoulder.  As a preponderance of the evidence is against the award of compensation under 38 U.S.C.A. § 1151, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

III.  Increased rating

The Veteran seeks an increased initial rating for his PTSD.  This disability is rated as 50 percent disabling prior to August 29, 2008, and 100 percent disabling thereafter.  Because the Veteran has been awarded a 100 (total) rating effective August 29, 2008, the Board need only consider entitlement to a disability rating in excess of 50 percent prior to that date.  Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, however, the assignment of initial ratings is under consideration, the level of disability in all periods since the effective date of the grant of service connection must be taken into account.  Fenderson v. West, 12 Vet. App. 119 (1998).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

The Veteran's PTSD is rated under Diagnostic Code 9411, and utilizes the General Rating Formula for Mental Disorders.  A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent evaluation for a psychiatric disability is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

In evaluating psychiatric disorders, the Board is mindful that the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Board also notes that the Veteran has been diagnosed with a variety of psychiatric disabilities, including anxiety, depression, and bipolar disorder.  Service connection has not been awarded for these disabilities.  When assessing the degree of impairment resulting from a service connected disability, the "use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation . . . [is] to be avoided."  38 C.F.R. § 4.14.  Nevertheless, "when it is not possible to separate the effects of the [service connected disability and the non- service connected disability], VA regulations at 38 C.F.R. § 3.102, which require that reasonable doubt on any issue be resolved in the appellant's favor, clearly dictate that such signs and symptoms be attributed to the service-connected condition."  61 Fed. Reg. 52698 (Oct. 8, 1996); see also Mittleider v. West, 11 Vet. App. 181, 182 (1998).  To the extent possible as indicated by the medical evidence of record, the Board will consider only that degree of disability resulting from the Veteran's service-connected PTSD in adjudicating this appeal.  

Finally, the Board notes that the Veteran's claims file consists of multiple volumes of medical records.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the issue on appeal.  Gonzales v. West, 218 F.3d 1378, 1380- 81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128- 30 (2000).  

In January 1995 the Veteran was afforded a VA psychiatric examination.  He was noted to be a quadriplegic and in a wheel chair.  His reported symptoms included paranoia, anxiety, frustration, and anger.  He reported having nightmares but did not necessarily connect the content of these nightmares to his experiences in the military.  No evidence of a thought disorder was indicated.  The examiner indicated that the Veteran did from time to time remember events occurring in Vietnam.  He did not, however, report experiencing nightmares or flashbacks directly related to combat experiences, a persistent avoidance of stimuli, numbing of responsiveness, a restricted range of affect, a feeling of detachment or estrangement from others, sleep problems, trouble controlling his anger, or consistent hypervigilance.  The examiner suggested that the Veteran did not meet the criteria for PTSD.  He stated that the results of the evaluation indicated that the Veteran was currently expressing complaints consistent with anxiety and possibly depression.  A diagnosis of bipolar disorder was rendered by the examiner.  

The Veteran was afforded a March 1997 psychiatric consultation while being hospitalized for a skin disorder.  A history of manic episodes was noted, although he denied any periods of mania since beginning the use of lithium several years ago.  He denied any history of depression or a depressive episode.  The Veteran did report recurrent anxiety, however.  The examiner described the Veteran's affect as appropriate and fully oriented, with good eye contact and appropriate responses to the examiner.  The Veteran denied suicidal ideation.  His speech was normal in rate and volume, and he had a good recall of recent events.  His thoughts were relevant, coherent, and focused.  He was currently married to his wife of eight years, and two prior marriages, both ending in divorce, were noted.  A history of bipolar disorder, manic episodes, well-controlled, was diagnosed.  

Another VA psychiatric consultation was afforded the Veteran in June 1997.  His reported symptoms included intrusive thoughts and dreams of Vietnam.  The Veteran was otherwise fairly active given his physical disabilities, and described several hobbies and interests.  He was no longer working due to his quadriplegia, but had worked for many years prior to his spinal cord injury in 1989.  On objective evaluation, the Veteran was friendly and cooperative with the examiner, neat in appearance, and with a broad affect.  His mood was euthymic, and he answered questions thoughtfully.  He had a positive attitude, and was optimistic about the future.  The examiner opined that a diagnosis of "partial PTSD" was warranted, as the Veteran did not meet the full criteria for a diagnosis of PTSD.  

VA clinical treatment records dated between June and December 1999 noted the Veteran's complaints of anxiety, especially when he was left alone.  His speech and affect were within normal limits, and he was articulate and neatly groomed.  He was taking lithium to control his bipolar disorder, with no recent episodes of mania or depression noted.  The Veteran was noted to have contact with members of his extended family, as well as various hobbies.  Some marital discord was noted between the Veteran and his wife, but both were open to counseling and working to resolve their disagreements.  By December 1999, both were doing much better, and the Veteran stated his anxiety was subsiding.  
 
A VA psychiatric examination conducted by two examiners was afforded the Veteran in May 2000.  His claims file was reviewed in conjunction with the examination.  He reported some insomnia during service in Vietnam, but stated that it subsided following service separation.  Since service, heavy alcohol use was reported.  He had held a variety of jobs following service and prior to his spinal cord injury in 1989.  A history of bipolar disorder was also noted.  He experienced occasional manic episodes, but denied depressive periods.  He continued to be married to his third wife, and was involved in several hobbies and social activities.  He left the house frequently to perform errands and other daily tasks.  He was able to drive a motor vehicle modified to accommodate his disabilities.  On objective evaluation, the Veteran was alert and fully oriented, with good memory and no indication of any cognitive impairment.  He was described as pleasant and outgoing, and he spoke easily with the examiner.  No anxiety, depression, or hypomania was noted, and he did not display any psychotic thought processes.  Neither examiner found sufficient evidence to warrant a psychiatric diagnosis at that time.  A Global Assessment of Functioning (GAF) score of 75 was assigned.  The Global Assessment of Functioning is a scale reflecting the subject's psychological, social, and occupational functioning.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score of 71 to 80 indicates that, if symptoms are present at all, they are transient and expectable reactions to psychosocial stressors with no more than slight impairment in social and occupational functioning.  See American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV) (4th Ed.).  The Veteran was found to be competent.  

The Veteran underwent a private psychiatric evaluation in September 2003.  Ongoing treatment for anxiety-related symptoms was noted.  The Veteran also used medications to treat his anxiety.  He remained married to his third wife, and reported frequent contact with his mother and other extended family.  Current symptoms included anxiety, fearfulness, especially when left alone, poor sleep, avoidance of reminders of his Vietnam experiences, and social isolation.  On objective evaluation, the Veteran was well-groomed and neatly-dressed.  He was cooperative with the examiner, with logical and articulate speech.  His mood was mildly depressed.  No evidence of a thought disorder was reported, and he denied hallucinations, delusions, or suicidal or homicidal ideation.  His cognition was grossly intact.  PTSD, mild, was diagnosed by the examiner, and a GAF score of 65 was assigned.  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (few friends, conflicts with peers or co-workers).  See American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV) (4th Ed.).  

While being hospitalized at a VA medical center in July 2008, the Veteran was afforded a VA social work evaluation.  He remained married to his third wife, who was also his primary caregiver.  He also reported frequent contact with his adult children and multiple grandchildren.  Some hobbies were reported.  He reported an active social life within the local spinal cord injury community.  On evaluation, his mood was euthymic, and his affect was appropriate.  He was pleasant and friendly with the VA social worker, and stated he was doing well.  His PTSD symptoms were described as stable.  Three recent manic episodes related to his hospitalization were reported.  He also reported a recent depressive episode, but denied any homicidal or suicidal thoughts or plans.  

A psychiatric evaluation was also afforded the Veteran during his July 2008 VA hospitalization.  On objective examination, the Veteran was alert, oriented, and attentive, with a euthymic mood and normal speech and affect.  He responded to the examiner's questions, and his thought processes were clear and organized.   No evidence of a thought disorder or psychotic process was noted.  The examiner stated the Veteran was coping well with his situation, and enjoying his present life circumstances.  He continued to engage in the hobby of flying model aircraft, and stated his marriage was enjoyable.  Some mild alcohol and marijuana use was reported.  Some insomnia was also noted.  Other reported symptoms included anxiety, a heightened startle response, nightmares, and intrusive thoughts of his Vietnam experiences.  He denied any homicidal or suicidal thoughts or plans.  The final impression was of PTSD with bipolar and anxiety disorder, and a GAF score of 75 was assigned.  

In August 2008, the Veteran was afforded a private psychiatric evaluation.  Current symptoms included increased social withdrawal, depression, trouble sleeping, and intrusive memories of his Vietnam experiences.  He remained married to his third wife, and reported frequent contact with his children and grandchildren.  On objective evaluation, the Veteran was alert, oriented, and neatly-dressed, with a broad, open, and dysphoric affect.  His mood was sad.  Some visual hallucinations were reported by the Veteran, but the examiner found no evidence of a thought disorder.  A marked startle response was also reported, along with some anxiety.  His recent memory was fair.  He denied working since his spinal cord injury in 1989, but worked for many years prior to that time.  No recent legal history was noted.  He continued to use alcohol, but stated his use was not excessive.  The examiner diagnosed the Veteran with PTSD, bipolar disorder, and depression with psychotic features, and assigned a GAF score of 40.  A GAF score of 40-31 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school.).  See American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994) (DSM-IV).  Based chiefly on these examination results, the RO awarded the Veteran a 100 percent (total) rating for his PTSD, effective from the date of this examination.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against a disability rating in excess of 50 percent for the Veteran's PTSD prior to August 29, 2008.  The evidence of record, including various VA and private examination reports, does not indicate a higher rating of 70 percent is warranted for this disability for this period.  According to these reports, while the Veteran has reported heightened anxiety and depression, he denied both homicidal and suicidal plans.  He has also denied obsessional rituals which interfered with routine activities.  His speech was also not intermittently illogical, obscure, or irrelevant; at all times of record, he has been able to converse with others in a clear, logical, and coherent manner.  Though he has exhibited an anxious mood, he did not exhibit near-continuous panic or depression affecting his ability to function independently, appropriately and effectively, as all examiners of record have found him competent and at least partially able to maintain his personal hygiene and general care, despite his PTSD.  Although the Veteran requires considerable assistance with various tasks of daily living, this impairment is based on his nonservice-connected spinal cord injury, resulting in quadriplegia, and not his PTSD.  He also had not displayed impaired impulse control, such as unprovoked irritability with periods of violence, and he has generally denied any recent legal difficulties related to his psychiatric disability.  VA and private examination reports indicate he had been fully alert and oriented at all times of record, and though he has reported some social isolation, he has maintained his marriage and some familial relationships, as well as participated in other social activities.  Additionally, his GAF scores prior to August 2008 are generally indicative of no more than mild to moderate impairment for this period.  Overall, the Board finds the preponderance of the evidence to be against the award of a disability rating in excess of 50 percent for the period prior to August 29, 2008.  Additionally, as the Veteran did not display an increased level of disability at any time between the effective date of the grant of service connection for PTSD, and August 29, 2008, a staged rating for his PTSD is not warranted for this period.  See Fenderson, 12 Vet. App. at 119.  

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they were raised by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (claim for an increased rating includes consideration of whether a total disability rating by reason of individual unemployability is warranted under the provisions of 38 C.F.R. § 4.16).  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disability at issue.  The Board observes that while the Veteran has not worked in many years, this fact is attributable to his quadriplegia, and not his PTSD.  Additionally, his PTSD has not required extended hospitalization for treatment of disability during the pendency of this appeal.  Additionally, no examiner has stated the Veteran's service-connected disability alone is the cause of any marked interference with employment.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  The Board does not find that the schedular criteria have been inadequate for rating the manifestations of the service-connected disability.  See 38 U.S.C.A. § 1155 (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  For these reasons, referral for extraschedular consideration is not warranted.  

In conclusion, a disability rating in excess of 50 percent prior to August 29, 2008, is not warranted for the Veteran's PTSD.  As a preponderance of the evidence is against the award of an increased disability rating, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

IV.  Earlier effective date

The Veteran seeks an effective date prior to August 31, 1995, for the grant of service connection for PTSD.  Generally, the effective date for an award of service connection and disability compensation, based on an original claim, is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the effective date will be the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.  

A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a).  VA must look to all communications from a claimant that may be interpreted as applications or claims, both formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  

The U.S. Court of Appeals for the Federal Circuit has elaborated that VA "has a duty to fully and sympathetically develop the veteran's claim to its optimum in order to determine if an informal claim had been raised.  With respect to all pro se pleadings, VA [must] give a sympathetic reading to the veteran's filings by determining all potential claims raised by the evidence, applying all relevant laws and regulations."  Szemraj v. Principi, 357 F.3d 1370 (2004).  

If VA fails to forward an application form to the claimant after receipt of an informal claim, then the date of the informal claim must be accepted as the date of claim for purposes of determining an effective date.  Id. at 200.  VA, however, is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  

In the present case, in an August 2007 rating decision, service connection for anxiety disorder was awarded effective August 31, 1995.  On this date the RO received an informal application to reopen a claim of service connection for a psychiatric disability, to include PTSD.  Review of the record further indicates that a prior claim of service connection for a psychiatric disability was received on July 13, 1989, and denied by the RO in December 1989.  Through an administrative error, however, the Veteran was not afforded notice of this denial until April 29, 1991, when a notice letter was mailed to him.  That denial was subsequently not appealed.  The Veteran's next claim of record was received on August 31, 1995, the currently-assigned effective date for his grant of service connection for PTSD.  

The Veteran asserts that one or more parties at VA failed to assist him in the development of his prior claim of service connection for PTSD filed in 1989, and actively discouraged him from further pursuing an appeal.  The Board cannot confirm the Veteran's allegations regarding the alleged actions of VA personnel, and further notes that at the time he filed his 1989 claim, he was represented by a veterans service organization.  Nothing within the record suggests the Veteran was coerced, intimidated, or otherwise prohibited from pursuing an appeal of the December 1989 rating decision such that a tolling of the appeals period is required.  At present, the Board can find no evidence that the Veteran appealed or attempted to appeal the December 1989 rating decision denying service connection for PTSD, of which he received notice in April 1991.  As a timely notice of disagreement regarding that decision was not received within a year, that decision became final.  38 U.S.C.A. § 7105.  If the Veteran wishes to challenge the finality of the December 1989 rating decision, he is encouraged to file a claim of clear and unmistakable error in that decision pursuant to 38 C.F.R. § 3.105.  As that issue is not currently before the Board, it may not be considered at this time.  

Following the December 1989 denial, another service connection claim for PTSD or a psychiatric disability was not received until August 1995.  The Board is cognizant that generally, claims are to be broadly construed, based on the claimant's description of the claim, reported symptoms, and other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Nevertheless, the Veteran in the instant appeal did not again file a claim for, or otherwise report the existence of, a psychiatric disability prior to August 31, 1995.  Additionally, he has not pointed to, or suggested the existence of, a prior formal or informal service connection claim for a psychiatric disability.  The Veteran and his representative have alleged that the Veteran manifested PTSD for many years following service, beginning in the mid-1980s, or perhaps earlier.  Although the disability in this case allegedly pre-existed the Veteran's claim, a claim must be filed in order for any type of benefit to be paid.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  Therefore, the Board finds an effective date prior to August 31, 1995, is not warranted, as this represents the earliest date of receipt of record for a service connection claim for a psychiatric disability following the final denial of the Veteran's July 1989 claim.  

Finally, the Veteran appears to suggest that his psychiatric disabilities prevented him from appealing the December 1989 rating decision in a timely fashion.  The Board acknowledges that in certain limited circumstances, mental incapacity may trigger equitable tolling regarding deadlines for the appeal of VA actions.  See Barrett v. Principi, 363 F.3d 1316, 1320 (Fed. Cir. 2004).  The Veteran has not, however submitted any competent evidence demonstrating that he was mentally incompetent for the period between his April 1991 receipt of notice of the December 1989 denial, and his August 1995 request to reopen his service connection claim.  The Board notes that the Veteran filed various other claims and otherwise communicated with VA on multiple occasions during this period, all of which suggests against a finding of incompetency for this period.  

In conclusion, the evidence is against an effective date prior to August 31, 1995, for the award of service connection for PTSD.  As a preponderance of the evidence is against the award of an earlier effective date, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 


ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a bilateral ankle disability is denied.  

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for disabilities of the right arm and shoulder, and a skin disability is denied.  

Entitlement to a disability rating in excess of 50 percent prior to August 29, 2008, for PTSD is denied.  

Entitlement to an effective date prior to August 31, 1995, for the award of service connection for PTSD is denied.  


REMAND

The Veteran seeks service connection for quadriplegia, claimed as secondary to his service-connected PTSD.  Service connection may be awarded for any disability which is due to or the result of, or is otherwise aggravated by, a service-connected disability. 38 C.F.R. § 3.310.  The Veteran contends his PTSD caused him to behave in a reckless and risky manner, resulting in a 1989 diving accident which resulted in a fracture of his cervical spine and quadriplegia.  In support of his claim, the Veteran submitted an August 2008 private psychiatric evaluation report.  The examiner, a private psychologist, stated,

[The Veteran's] behavioral history includes reckless actions, [and] risk taking, and the examiner believes this risk taking behavior within a reasonable degree of psychological certainty led ultimately to his decision to dive into untested waters resulting in his quadriplegia.  

The examiner did not, however, discuss other factors which may have triggered the Veteran's behavior.  Also of record is a May 1989 statement given by another party, D.E.N., who was present with the Veteran at the time of his May 1989 spinal cord injury, and who also dove into the water alongside the Veteran.  D.E.N. stated that both he and the Veteran had been drinking alcohol at the time of the accident.  Therefore, the Board finds a medical opinion is required to address the causality of the Veteran's behavior prior to the May 1989 diving accident which resulted in his quadriplegia.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A. VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d).  

The Veteran has also perfected an appeal of his claim for entitlement to a TDIU prior to August 29, 2008.  Adjudication of this claim must also be deferred, as this issue is inextricably-intertwined with the service connection issue being remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims folder to a VA psychiatrist to address the question of a nexus between the Veteran's PTSD and his quadriplegia.  The Veteran need not be scheduled for an examination unless such an examination is considered necessary by the examiner.  All pertinent symptomatology and findings should be reported in detail.  After review of the entire record, the examiner is requested to state whether it is at least as likely as not (50 percent or higher probability) that the Veteran's service-connected PTSD resulted in reckless and/or risk-taking behavior, to include the Veteran's behavior in May 1989 which resulted in quadriplegia following a diving accident.  If the opinion cannot be provided without result to speculation, that should be so indicated, along with an explanation of why speculation is required.  The medical rationale for any opinion expressed must be provided in detail.  

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


